DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the final office action have been considered and are moot because the new ground of rejection does not rely on same teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The Applicant has submitted an information disclosure statement (IDS) that includes more than 2,400 pages of text from Patents/PG Pubs/NPL.  In accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id.  [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  Likewise, the instant application's combined IDS's also include more than 50 references, in fact, more than 70 references.  According to MPEP Section 2004 "Aids to Compliance With Duty of Disclosure [R-08.2012]", "It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of most significance." See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v.Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  It should be noted that the Examiner having to consider this many references without identifying statements as to their respective applicability to the patentability of each of the instant application's claims does not properly enable the Examiner to review them with significant depth.  The IDS's have been placed in the application file and marked as considered, but the information referred to therein has only been given a cursory review.  Examiner formally requests that if any information previously cited by Applicant in the IDS's is known to be truly material for patentability as defined by 37 C.F.R. § 1.56, Applicant should present a new IDS outlining them and inclusive of a concise but detailed statement as to the relevance of that/those particular documents therein cited under 37 CFR § 1.105.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, 11, 12, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in the above claims is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 13, 15-16, 18-20, 22-23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smits (US 2016/0041266).
Claim 1 and claim 18 mutatis mutandis: Smits discloses A light detection and ranging (LIDAR) device [abstract; fig. 7 (700) comprising: a plurality of illumination sources [fig. 7 (712)], each of the plurality of illumination sources configured to emit a respective beam of illumination light from the LIDAR device into a three- dimensional (3-D) environment [fig. 7 represented by (730)]; a plurality of photosensitive detectors [one or more photon receivers as in 0155], each of the plurality of photosensitive detectors configured to detect an amount of return light reflected from the 3-D environment when illuminated by the beams of illumination light [described and illustrated by 0155 and fig. 7]; and a beam scanning device disposed in an optical path of the plurality of illumination sources [fig. 7 (714)], the beam scanning device configured to redirect the beams of illumination light with respect to the plurality of illumination sources such that the beams of illumination light simultaneously illuminate different portions of the 3-D environment [as illustrated in fig. 7].
Claim 2: Smits discloses the plurality of illumination sources and the plurality of photosensitive detectors are stationary and wherein the beam scanning device includes an optical element that is 
Claim 5: Smits discloses the beam scanning device includes a mirror element and an actuator configured to rotate the mirror element about an axis of rotation [fig. 7 (714)].
Claim 8: Smits discloses the plurality of illumination sources are disposed in a plane substantially perpendicular to the axis of rotation [0154 wherein “Each of L.sub.0, L.sub.1, L.sub.2, and L.sub.3 may be arranged in the same plane that is substantially orthogonal to the scanning direction”].
Claim 13: Smits discloses the plurality of illumination sources are arranged as a two-dimensional array of illumination sources [fig. 7 (712)].
Claims 15 and 19 mutatis mutandis: Smits discloses processing the output to determine a distance between the plurality of illumination sources and an object in the 3-D environment [abstract; inherent from the disclosure of Smits with the embodiment of fig. 7].
Claims 16 and 20 mutatis mutandis: Smits discloses processing the output to determine the distance between the plurality of illumination sources and the object in the 3-D environment includes: measuring a difference between a first time when a particular beam of illumination light is emitted and a second time when return light reflected from a particular portion of the 3-D environment illuminated by the particular beam of illumination light is detected [abstract; inherent from the disclosure of Smits with the embodiment of fig. 7, as this claim merely describes how time of flight works].
Claim 22: Smits discloses redirecting the beams of illumination light includes: causing an actuator to move an optical element relative to the plurality of illumination sources [fig. 7 (via 714)].
Claim 23: Smits discloses the optical element is a mirror and wherein causing the actuator to move the mirror includes causing the actuator to rotate the mirror about a rotation axis [fig. 7 (714); 0154].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 2016/0041266).
Claim 6: Smits teaches the mirror element is rotated about the axis of rotation with an oscillatory angular velocity [0223 teaches an oscillating scan period. It would be obvious to one of ordinary skill in the art to combine the embodiments cited herein because the disclosure of Smits supports their use together.].
Claim 7: A person of ordinary skill in the art would find obvious that Smits supports teaching of the plurality of illumination sources are disposed in a plane substantially parallel to the axis of rotation at least at par. 0154, since a) the claim language uses a relative term “substantially” which is not defined rendering the metes and bounds of the claim unclear, and since b) the disclosure of Smits recites that “each of [the emitters] may be arranged in the same plane that is substantially orthogonal to the scanning direction” and therefore also employs relative terms that render a broad interpretation of the described relationship. Therefore, a person of ordinary skill in the art would find obvious that the disclosure of Smits supports substantially parallel plane of rotation given the relative descriptions of the claim limitation and the disclosure.

Claims 3-4, 9-12, 14, 17, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 2016/0041266) in view of Cooper (US 2013/0241761).

Claim 4: Regarding teaching a first portion of the 3-D environment scanned by the respective beam of illumination light from a first illumination source of the plurality of illumination sources partially spatially overlaps a second portion of the 3-D environment scanned by the respective beam of illumination light from a second illumination source of the plurality of illumination sources, Cooper teaches that the control interface 12.2. is configured to permit a user to input selected scan ranges of the device [0064]. Therefore, based on the disclosure of Cooper, a person of ordinary skill in the art would find obvious that the scan ranges are selectable to overlap as claimed.
Claim 9: Smits explicitly lacks, but Cooper teaches the beam scanning device includes a beam shaping optical element [0026 [beam-shaping optical system)].
Claim 10: Smits explicitly lacks, but Cooper teaches he beam scanning device further includes a first actuator configured to translate the beam shaping optical element in a first direction substantially parallel to an optical plane of the beam shaping optical element [abstract description of the first optical element movable to shape and direct an optical beam along a nominal propagation axis and the second optical element to scan the optical beam in a manner relative to the nominal propagation axis,].
Claim 11: Regarding a second actuator configured to translate the plurality of illumination sources in a second direction substantially parallel to the optical plane of the beam shaping optical element, wherein the first and second directions are different directions, one of ordinary skill in the art would find obvious that automating the illumination sources for the purpose of achieving desired 
Claim 12 and claim 24 mutatis mutandis: Regarding the first direction is substantially perpendicular to the second direction, from the rejection of claim 11 above, the desired orientation of the optical components within the system as claimed and as taught in the disclosure of Cooper serve the same purpose of measuring a target object. Achieving a perpendicular direction only further serves to particularly influence beam direction and would be an obvious medication to one of ordinary skill in the art.
Claim 14: Smits explicitly lacks, but Cooper teaches the beam scanning device is configured to redirect light from one or more of the plurality of illumination sources in response to a command signal generated by the computing system [0026; fig. 1 (via control interface)].
Claim 17: Smits explicitly lacks, but Cooper teaches a non-transient computer-readable medium including instructions, which when executed by a computing system, cause the computing system to determine a distance between the LIDAR device and an object in the 3-D environment based on the amount of return light detected by one or more of the plurality of photosensitive detectors [0064 (via control interface 122)].
Claim 21: Smits explicitly lacks, but Cooper teaches redirecting the return light using the beam scanning device before detecting the amount of return light [fig. 1].
It would be obvious to combine the teachings of Smits and Cooper as in the above claims for the purpose of facilitating accurate measurement while moving less mass without compromising scanning rate or capability [Cooper: at least 0006].

32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 2016/0041266) in view of Stettner (US 10244187).
Claim 32: Smits explicitly lacks, but Stettner teaches an overmold lens with a conical cavity surrounding an active area of the plurality of photosensitive detectors [col 12, line 11-34 and figs. 5-6 teach an overmolded lens array with a cavity surrounding an active area of the APD FPA. While Stettner does not explicitly disclose a conical shaped cavity, a person of ordinary skill in the art would find obvious that manipulating the shape of one or both of the overmolded lenses and the APD FPA would yield any desired cavity shape. Further, a change in shape is recognized as being within the level of ordinary skill in the art. In re Dailey, F.2d 669, 149 USPQ 47 (CCPA 1966).].
It would be obvious to combine the cited teachings of Smits and Stettner for the purpose of reducing the optical losses [Stettner: col 12, line 11-34].

Examiner notes that reference Hawes (US 2009/0299633) can also be applied as prior art under 102(a)(1)/(b)(1) for at least independent claims 1 and 18. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 8:00AM-4:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/               Primary Examiner, Art Unit 3645